ACCEPTED
                                                                                04-14-00913-cv
                                                                   FOURTH COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
                                                                          11/5/2015 2:02:41 PM
                                                                                KEITH HOTTLE
                                                                                        CLERK

                           No. 04-14-00913-CV

                            IN THE                             FILED IN
                                                        4th COURT OF APPEALS
                    FOURTH COURT OF APPEALS              SAN ANTONIO, TEXAS
                         SAN ANTONIO                    11/5/2015 2:02:41 PM
                                                          KEITH E. HOTTLE
                                                                Clerk
                           DAVID MEDRANO,
                              Appellant,

                                    v.

 FIDELITY NATIONAL TITLE INSURANCE COMPANY, SUCCESSOR BY
  MERGER LAWYERS TITLE INSURANCE CORPORATION, BARCLAYS
  CAPITAL REAL ESTATE INC. D.B.A. HOMEQ, AS SERVICING AGENT
        FOR DEUTSCHE BANK NATIONAL TRUST COMPANY
                     AS TRUSTEE, ET AL,
                           Appellees.


       ON APPEAL FROM THE 37TH JUDICIAL DISTRICT COURT
                    BEXAR COUNTY, TEXAS
                  CAUSE NUMBER 2008-CI-00027


  UNOPPOSED JOINT MOTION FOR EXTENSION OF TIME TO FILE
                   APPELLEES’ BRIEFS


TO THE HONORABLE COURT OF APPEALS:

     Appellees, Deutsche Bank National Trust Company, as Trustee under

Pooling and Servicing Agreement Dated as of June 1, 2007 Securitized Asset

Backed Receivables LLC Trust 2007-BR5 (“Deutsche Bank”) and Fidelity

National Title Insurance Company, Successor by Merger with Lawyers Title




                                Page 1 of 5
Insurance Corporation (“Fidelity”), respectfully file this unopposed joint motion

for extension of time to file its Appellees’ briefs.

      1.     Appellant David Medrano filed Appellant’s brief on September 17,

2015, after obtaining three extensions of the deadline to file his brief.

      2.     Appellees’ first briefing deadline was October 19, 2015. Appellees

separately sought and received one extension until November 18, 2015, which is

Appellees’ current deadline.

      3.     After Appellees began preparing their briefs, they have determined the

portions of the reporter’s record requested by Appellant are not adequate for them

to properly address all of the issues raised in Appellant’s brief.

      4.     The court reporters have indicated it will take them approximately 30

days to prepare the missing portions of the record, which include 6 days of

testimony of Ms. Celine Hinojosa. Appellees seek an extension until 30 days

following the completion of court reporters’ preparation of the missing, but

necessary, portions of the reporter’s record.

      5.     This is Appellees’ second request for an extension of their briefing

deadline. This motion is not filed for the purpose of delay, but to allow Appellees’

counsel adequate time to prepare their brief.

      6.     This motion is unopposed.




                                       Page 2 of 5
      For these reasons, Appellees, Deutsche Bank National Trust Company, as

Trustee under Pooling and Servicing Agreement Dated as of June 1, 2007

Securitized Asset Backed Receivables LLC Trust 2007-BR5 Fidelity National Title

Insurance Company, Successor by Merger with Lawyers Title Insurance

Corporation, respectfully request the Court grant an extension of time to file their

respective Appellees’ briefs until 30 days’ following the completion of the

supplemental portions of the reporter’s record.

                                      Respectfully submitted,

                                      By: /s/ Kari Robinson
                                          Kari Robinson
                                          Texas Bar No. 24004891
                                          klrobinson@bakerdonelson.com
                                          Valerie Henderson
                                          Texas Bar No. 24078655
                                          vhenderson@bakerdonelson.com
                                          Baker Donelson Bearman Caldwell &
                                          Berkowitz, P.C.
                                          1301 McKinney Street, Suite 3700
                                          Houston, Texas 77010
                                          Telephone: (713) 650-9700
                                          Facsimile: (713) 650-9701

                                           Attorneys for Appellee Deutsche Bank
                                           National Trust Company, as Trustee
                                           Under Pooling and Servicing Agreement
                                           Dated as of June 1, 2007 Securitized
                                           Asset Backed Receivables LLC Trust
                                           2007-BR5

                                           - AND -




                                     Page 3 of 5
 By: /s/ Aaron M. Barton
     Fred R. Jones
     Texas Bar No. 10886700
     jones@goodelaw.com
     Aaron M. Barton
     Texas Bar No. 24059430
     barton@goodelaw.com
     Goode, Casseb, Jones, Riklin, Choate &
     Watson, P.C.
     P.O. Box 120480
     San Antonio, Texas 78212
     Telephone: (210) 733-6030
     Facsimile: (210) 733-0330

      Attorneys for Appellee Fidelity National
      Title Insurance Company, Successor by
      Merger with Lawyers Title Insurance
      Corporation




Page 4 of 5
                     CERTIFICATE OF CONFERENCE

      I, Bobbie Stratton, counsel for Deutsche Bank, certify that I conferred with
counsel for Appellant on November 4, 2015, and he stated he is unopposed to the
requested extension.

                                              /s/ Bobbie Stratton
                                             Bobbie Stratton

                        CERTIFICATE OF SERVICE

      I hereby certify that on November 5, 2015, a true and correct copy of the
foregoing was sent by facsimile, as follows:

      Gregory T. Van Cleave
      The Law Office of
      Albert W. Van Cleave, III PLLC
      1520 W. Hildebrand
      San Antonio, TX 78201

      Fred R. Jones
      Aaron M. Barton
      Goode, Casseb, Jones, Riklin, Choate & Watson, P.C.
      2122 N. Main Avenue
      San Antonio, Texas 78212

      Thomas E. Quirk
      Aaron & Quirk
      Law Offices of Aaron & Quirk
      8700 Crownhill Boulevard, Suite 600
      San Antonio, Texas 78209
                                              /s/ Bobbie Stratton
                                             Bobbie Stratton




                                    Page 5 of 5